Title: General Orders, 24 July 1777
From: Washington, George
To: 



Head Quarters, Ramapough [N.J.] July 24th 1777.
Harmony.Concord.Union.


Hezekiah Turner Esqr: was on the 18th instant appointed Pay Master to Col. Marshall’s regiment; and he is to be regarded as such.
After Orders.
The army is to march to morrow morning early; every thing is to be prepared accordingly, agreeably to the orders of yesterday; and nothing left to be done but striking the tents and putting them into the waggons—At five o’clock, or sooner, the march is to begin—Genl Muhlenberg’s brigade will lead, and the whole march off by the right in platoons—General Muhlenberg will detach an advanced guard, and General Weedon a rear guard. There are to be no flanking parties.

The waggons, with the tents of both brigades will follow the division. The rear guard is to march in the rear of the Artillery and ammunition Waggons; the other baggage Waggons of the brigade will precede the park of artillery.
